\OOO\]CBU'l-J>~L»J[\)r_-

NNN[\J[\)[\)N[\JN»_*'-‘>-'v_*>-*»-»_-v_->_¢»_¢
OO\]O\\J'\~I§~UJN'_‘O\DOC‘-]O\lh-P~WN’_‘O

 

F|LED

MAR 2 2 2019

cLERK. u.s merch couRT
SUL|THERN uis'rR¢cT F cALlFoRNlA
E¥ Q£va DEPuTY

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

STRIKE 3 HOLDINGS, LLC, Case NO.: lSCVl355-JLS(KSC)
Plaintiff, ORDER DENYING WITHOUT
V. PREJUDICE PLAINTIFF’S EX
PARTE APPLICATION FOR LEAVE
JOI']N DOE SUbSCI'ibeI` aSSlgI`led IP TO SERVE A THIRD PARTY
address 99'26-127'96’ sUBPoENA PRIoR To A RULE

Defendant. 26(f) CONFERENCE

[Doc. No. 4]

 

 

 

 

Bef`ore the Court is plaintiff" s Ex Parte Application for Leave to Serve a Third Party
Subpoena Prior to a Rule 26(f`) Conference. [Doc. No. 4.] No opposition or reply briefs
have been filed or considered by the Court, because defendant has not been fully identified
and has not been served with a summons or the Complaint. Thus far, defendant has only
been identified as the “subscriber assigned IP address 99.26.127.96.” [Doc. No. l.] For
the reasons discussed below, the Court finds that plaintiff"s Ex Parte Application must be
DENIED without prejudice.

/ / /
/ / /

 

lchl355-JLS(KSC)

\c>oo\lo\m.rsoa\\)._.

1\)[\)[\)[\)[\)[\)[\_)[\)[\)>-\»-»»_-)--¢)_‘>_1>_¢>_¢)-¢»_-
OO-.IO\M-|>L»JN*-‘O\OOO\IO\U\-l>~'-»JN*-*C>

 

 

Background
Plaintiff filed a Complaint against defendant alleging a single cause of action for

direct copyright infringement [Doc. No. 1, at pp. 6-8]. In the Complaint, plaintiff asserts
ownership of copyrights for adult motion pictures that are distributed through adult
websites and DVDs. [Doc. N`o. 1, at pp. 1-2, 6.] The Complaint alleges that the defendant
is using BitTorrent protocol to download and distribute plaintiffs motion pictures to others
“on a grand scale.” [Doc. No. 1, at p. 2.] The Complaint further alleges that defendant
“downloaded, copied, and distributed a complete copy” of plaintiff’ s copyrighted movies
“without authorization.” [Doc. No. l, at p. 6.] According to the Complaint, defendant’s
“infringement is continuous and ongoing” and the lawsuit is the only way to effectively
prevent defendant from infringing the copyrights [Doc. No. l, at p. 6.]

The Complaint explains that “BitTorrent is a system designed to quickly distribute
large files over the Internet. lnstead of downloading a file, such as a movie, from a single
source, BitTorrent users are able to connect to the computers of other BitTorrent users in
order to simultaneously download and upload pieces of the film from and to other users.”
[Doc. No. l, at p. 4.] “To use BitTorrent to download a movie, the user has to obtain a
‘torrent’ file for that movie, from a torrent website. The torrent file contains instructions
for identifying the Internet addresses of other BitTorrent users who have the movie, and
for downloading the movie from those users. Once a user downloads all of the pieces of
that movie from the other BitTorrent users, the movie is automatically reassembled into its
original form, ready for playing.” [Doc. No. 1, at p. 4.]

Q§CHSM

In the Ex Parte Application, plaintiff seeks leave to serve limited, immediate
discovery on defendant’s Internet Service Provider (“ISP”), AT&T Inc. and/or AT&T U-
verse, so that plaintiff may learn defendant’s identity. [Doc. No. 4-1, at pp. 6-7].
Specifically, plaintiff seeks an order permitting it to serve a Rule 45 subpoena on AT&T
Inc. (AT&T U-verse) to obtain the name and address of the account holder assigned to

Internet Protocol (“IP”) address 99.26.127.96. [Doc. No. 4-1, at pp. 6-7.]

2
lscvisss-JLS(KSC)

 

\DOO\JO\U'ILL;J[\)¢--

[\)NNN[\)NN[\J[\)--d--»-¢»_lv-->-)_l>-¢i_»»_-
OO\lO\LhJ§-L»JN*-*O\OOO`~]O\U'\-P~WN’_‘O

 

 

Generally, discovery is not permitted without a court order before the parties have
conferred pursuant to F ederal Rule of Civil Procedure 26(f). Fed. R. Civ. P. 26(d)(l). In
the Ninth Circuit, exceptions to requests for early discovery have generally been
disfavored Gillespz`e v. Cz'vilettz`, 629 F.Zd 637, 642 (9th Cir. 1980). However, “situations
arise, such as the present, where the identity of alleged defendants will not be known prior
to the filing of a complaint. In such circumstances, the plaintiff should be given an
opportunity through discovery to identify the unknown defendants, unless it is clear that
discovery would not uncover the identities, or that the complaint would be dismissed on
other grounds.” ld.

“[S]ome limiting principals should apply to the determination of whether discovery
to uncover the identity of a defendant is warranted.” Columbia Ins. Co. v. seescana'y.com,
185 F.R.D. 573, 578 (N.D. Cal. 1999). Such early discovery should be limited “to ensure
that this unusual procedure will only be employed in cases Where the plaintiff has in good
faith exhausted traditional avenues for identifying a civil defendant pre-service” and to
“prevent use of this method to harass or intimidate.” Id. “First, the plaintiff should identify
the missing party with sufficient specificity such that the Court can determine that
defendant is a real person or entity who could be sued in federal court.” Id. Second, the
plaintif “should identify all previous steps taken to locate the elusive defendant” to ensure
that the plaintiff has made a good faith effort to identify and serve process on the defendant
ld. at 579. Third, the “plaintiff should establish to the Court’s satisfaction that plaintiffs
suit against defendant could withstand a motion to dismiss.” Id. “Thus, plaintiff must
make some showing that an act giving rise to civil liability actually occurred and that the
discovery is aimed at revealing specific identifying features of the person or entity who
committed that act.” Id. at 580.

“Lastly, the plaintiff should file a request for discovery with the Court, along with a
statement of reasons justifying the specific discovery requested as well as identification of

a limited number of persons or entities on whom discovery process might be served and

lchl 355-JLS(KSC)

 

,_n

\DOO\}O\U'\-D~L)Jl\)

N[\)N[\)l\)l\)l\)[\)[\)»-¢»-»r_l>-¢r-\r-¢p-a»_li_n»_
OO\.\O\'\.h-DUJ[\)’_‘©\OOO`\]O\U\-PWN*_‘C

 

 

for which there is a reasonable likelihood that the discovery process will lead to identifying
information about defendant that would make service of process possible.” Id.

A. Identi[ccation of the De[endant with Su[fzcient Sgecit¢cigg.

In support of the Ex Parte Application, plaintiff submitted three relevant
declarations First, a Declaration by Tobias Fieser states that he is employed by IPP
Intemational UG (IPP), which provides forensic investigation services to copyright owners
by tracking, monitoring, and detecting copyright infringement over the internet. [Doc. No.
4-2, at p. ll.] According to Mr. Fieser, IPP monitors the Bit'l`orrent file distribution
network for the presence of plaintiffs copyrighted works. [Doc. No. 4-2, at p. l l.] Based
on his review of forensic activity records and other forensic evidence, Mr. Fieser states that
he was able to determine that IP address 99.26.127.96 was used to distribute “multiple
pieces” of plaintiffs copyrighted movies. [Doc. No. 4-2, at p. 1 l.] Each of these pieces
was recorded in digital files that are identified by a “Crypotographic Hash Value.” [Doc.
No. 4-2, at p. 12.] Software was then used to re-assemble and analyze the digital files to
confirm that the files being distributed by defendant’s IP address were pieces of plaintiffs
copyrighted movies that were “fully playable.” [Doc. No. 4-2, at p. 12.] According to
Mr. Fieser’s Declaration, Exhibit A to the Complaint [Doc. No. 1-2, at pp. 1-9] lists digital
files of plaintiffs copyrighted works that were distributed using the defendant’s IP address
[Doc. No. 4-2, at p. 12.]

Second, a Declaration by Susan B. Stalzer states that she is plaintiffs employee and
is familiar with plaintiffs copyrighted movies. She was charged with reviewing the digital
files enumerated on Exhibit A that Were collected by IPP during its forensic investigation
to verify that the files did indeed contain plaintiffs copyrighted movies. Following this
verification process, she used the American Registry for Intemet Numbers (ARIN) to
confirm that defendant’s IP address was owned by AT&T U-verse at the times of the
alleged inhingements. [Doc. No. 4-2, at pp. 19-20.]

Third, a Declaration by Philip Pasquale states that he is a tech advisor for a firm that
specializes in network security, data breaches, and the protection of secured information

4
isevisss-JLS(KSC)

 

\DOO-]O\Lh-FAL)JNv--\

NN[\)NN[\)[\)*-‘r_*c-d»_\v_¢|»-¢r_¢»_~»_\y_-
C\Lh-LL)J[\)»-*O\DOO~`]O\LJ\-I§L)J[\)»_C

Nl\)
OO\J

 

 

transmitted across networks [Doc. No. 4-2, at p. 15.] Mr. Pasquale was retained by
plaintiff “to individually analyze and retain forensic evidence captured by IPP. . . . ” [Doc.
No. 4-2, at p. 15.] He used a program called Wireshark to review the contents of the digital
files collected by IPP and was able to confirm a “transaction with 99.26.127.96 at
10/18/2018 04:17:22 UTC.” [Doc. No. 4-2, at p. 15.] Based on his experience in other
cases, Mr. Pasquale also represents that AT&T U-verse is the “only entity that can correlate
the IP address to its subscriber and identify defendant as the person assigned the IP address
99.26.127.96 during the time of the alleged infringement.” [Doc. No. 4-2, at pp. 15-16.]

The Complaint also alleges that geolocation technology by Maxmind Inc., “an
industry-leading provider of IP address intelligence and online fraud detection tools,” was
used to determine that “defendant’s IP address traced to a physical address in this District.”
[Doc. No. l, at p. 2-3. See also Doc. No. 4-1, at pp. 12-13.] In this regard, the Complaint
also states as follows: “In order to ensure that defendant’s IP address accurately traced to
the District, plaintiff inputted defendant’s IP address into Maxmind’s GeoIP database
twice: first when it learned of the infringement and again, just prior to filing this lawsuit.”
[Doc. No. l, at p. 3.]

“Some district courts in the Ninth Circuit have determined that a plaintiff identifies
Doe defendants with sufficient specificity by providing the unique IP address assigned to
an individual defendant on the day of the alleged infringing conduct, and by using
‘geolocation technology’ to trace the IP address to a physical point of origin.” See, e.g.,
Malibu Media, LLC v. Does ]-19, 2012 WL 2152061, at 3 (S.D. Cal. June 12, 2012), and
cases cited therein. Here, without explanation, plaintiff did not submit a declaration
supporting its assertion that geolocation technology was used to ensure that the subscriber
of the subject IP address was located in this District during the time of the alleged
infringement

B. Previous Ste.os Taken to Identifv Defendant.

ln its Ex Parte Application, defendant has represented that it has consulted with
computer investigators and cyber security consultants and has searched sources available

5
lchl$SS-JLS(KSC)

 

\DOO\]O\U'ILL)J[\J»-¢

NN[\)NNNNNNr--o-)_->_¢r-¢»_¢)_o»~>_np_-
OO\]O\U\-LL+J[\)’_‘O\DOO‘-]O\Lh-bb-)[\J*“C

 

 

to the public but is unable to obtain the name and address of the subscriber of IP address
99.26.127.96 for the time period in question. [Doc. No. 4-1, at pp. 13-14.] Through
publicly available data, plaintiff is only able to connect IP address 99.26.127.96 to
infringing activity on specified dates and identify the specific ISP associated with that IP
address [Doc. No. 4-1, at pp. 13-14.] Without a subpoena to the ISP requesting the name
and address of the subscriber to the IP address in question, plaintiff will be unable to
identify and serve defendant [Doc. No. 4-1, at p. 17.]

The Court is also aware that the requirements of the Cable Privacy Act, 47 U.S.C.
§ 551, generally prohibit cable operators from disclosing personally identifiable
information regarding subscribers without the prior written or electronic consent of the
subscriber. 47 U.S.C. § 551(c)(1). A cable operator, however, may disclose such
information if the disclosure is made pursuant to a court order, and the cable operator
provides the subscriber with notice of the order. 47 U.S.C. § 551(c)(2)(B). Therefore, the
information plaintiff seeks pursuant to a subpoena falls within an exception to the
prohibition on disclosure within the Act.

Accordingly, based on the information provided in the Ex Parte Application and
supporting Declarations, the Court finds that plaintiff did make a good faith effort to
identify and serve the defendant but is unable to do so Without an Order from the Court
allowing service of a subpoena on the ISP associated with the IP address in question.

C. Abilitv to Withstand a Motion to Dismis§.

Under F ederal Rule of Civil Procedure 12(b), a case can be dismissed for lack of
subject matterjurisdiction or for failure to state a claim upon which relief can be granted.
Fed.R.Civ.P. 12(b)(1), lZ(b)(G). “Under the Copyright Act of 1976 (‘the Act’) a plaintiff
may not ‘institute [ ]’ an action in federal district court ‘until registration of the copyright
claim has been made in accordance with this title.’ 17 U.S.C. § 411(a).” Berry v. Penguz`n
Group (USA), Inc., 448 F.Supp.Zd 1202, 1202 (W.D. Wash. 2006). In order to state a
viable claim for copyright infringement, a plaintiff must allege: (1) ownership of a valid
copyright, and (2) a violation by the defendant of the copyright owner’s exclusive rights

6

 

18cvl 355-JLS(KSC)

\OOO\]O\U'\-[>~WI\))_-

NNN[\-)[\.)N[\)l\)[\)v-‘»-‘>-»->_¢»_¢»_-»-¢»_~r_a
OO\]O\M-PWN*_‘O\QOO\JG\\J\LDJN’_O

 

 

under the Copyright Act. Ellison v. Robertson, 357 F.3d 1072, 1076 (9th Cir. 2004); 17
U.S.C. § 501(a).

As applied herein, the Complaint adequately alleges subject matter jurisdiction
pursuant to Title 28, United Code, Sections 1331 (federal question) and 1338 (copyrights).
The Complaint further alleges that plaintiff is either the registered owner or has pending
registration applications for the adult motion pictures that defendant’s IP address copied
and distributed using the BitTorrent file distribution network without plaintiffs
authorization [Doc. No. 1 at pp. 1, 6]. Thus, it is apparent that plaintiffs Complaint could
withstand a motion to dismiss for failure to state a claim.

Under F ederal Rule of Civil Procedure 12(b), a complaint can also be dismissed for
lack of personal jurisdiction over a defendant or for improper venue. Fed.R.Civ.P.
12(b)(2)&(3). To overcome a defendant’s motion to dismiss under Federal Rule 12(b)(2)
for lack of personal jurisdiction, a plaintiff need only make a prima facie showing of
jurisdiction by presenting facts that, if true, would support a finding of personal jurisdiction
over the defendant Ballard v. Savage, 65 F.3d 1495, 1498 (9“‘ Cir. 1995). Personal
jurisdiction can be established over a person who resides in the forum state. Brayron
Purcell LLP v. Recordon & Recordon, 361 F.Supp.Zd 1135, 1138 U\l.D. Cal. 2005). In
copyright infringement actions, venue is proper “in the district in Which the defendant . . .
resides or may be found.” 28 U.S.C. § 1400(a).

Based on the record before the Court, plaintiff has not satisfied its burden to make a
prima facie showing that the Complaint is likely to survive a motion to dismiss for lack of
personal jurisdiction and/or improper venue. First, the Complaint alleges that geolocation
technology was used to trace the offending IP address to a location in this District Second,
the Complaint alleges that the defendant resides here based on the results of geolocation
technology. Third, the Complaint asserts that a substantial part of the alleged copyright
infringement occurred in this District. However, plaintiff did not submit evidence to
support these allegations As a result, this Court cannot conclude plaintiff met its burden
of making a prima facie showing that the Complaint would be able to survive a motion to

7
18cv l 355-JLS(KSC)

 

p_.n

O\DOO\]O\¢J\-LUJN

NN[\)NN[\){\JNN»_¢)-l»_¢»_oi-»-¢)-¢»_-)-»_\
OO\]O\LII-BUJI\)*_*O\OOO\JO\LA-PWN‘_‘

 

 

dismiss for lack of personal jurisdiction and/or improper venue. Without supporting
evidence indicating the offending IP address was located within this District during the
relevant time period, the Court finds that it would not be appropriate to permit plaintiff to
serve AT&T Inc and/or AT&T U-verse with a Rule 45 subpoena
CONCLUSION

For the reasons set forth above, plaintiffs Ex Parte Application for Leave to Serve
a Third Party Subpoena is DENIED without prejudice. [Doc. No. 4.] No later than ten
(10) days from the date this Order is entered, plaintiff may file competent evidence based
on personal knowledge that a reliable geolocation service was used to determine that the
subject IP address was located within the Southem District of California during the relevant
time period,

IT IS SO ORDERED.
Dated: March L/_, 2019

    

 

Hon. 'l'§éfen S. Crawford
United States Magistrate Judge

lch l 355-JLS(KSC)

 

